Case: 12-11123   Date Filed: 02/08/2013   Page: 1 of 8




                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-11123
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:07-cv-00447-WSD

EDWARD E. JEROME,

                                                             Plaintiff-Appellant,

                                   versus

BARCELO CRESTLINE, INC.,
Contact Agent; Dave Durbin,
                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (February 8, 2013)

Before DUBINA, Chief Judge, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 12-11123   Date Filed: 02/08/2013   Page: 2 of 8

      Appellant Edward Jerome appeals pro se from the district court’s grant of

summary judgment in favor of Barcelo Crestline, Inc. (“Crestline”), in his

employment action alleging discrimination based on race, pursuant to Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2(a), and retaliation

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2615(a)(2). On

appeal, Jerome argues that the district court erred in granting Crestline summary

judgment on his race discrimination and FMLA retaliation claims; that the district

court abused its discretion in denying his motions to alter or amend judgment; and

that the district court abused its discretion in denying his motion for “permissive

intervention.”

                                          I.

      Jerome first argues that the district court erred in granting Crestline

summary judgment on his race discrimination and FMLA retaliation claims

because he filed an objection to Crestline’s counsel’s “illegal” representation that

was never ruled on, and Crestline never properly responded to his requests for

admissions, such that all of Crestline’s subsequent filings were rendered moot. He

also asserts that Crestline’s explanations for its adverse employment actions

against him were unsupported by record evidence.

      We review de novo a district court’s grant of summary judgment, drawing

all inferences and viewing all evidence in the light most favorable to the non-


                                          2
              Case: 12-11123      Date Filed: 02/08/2013   Page: 3 of 8

moving party. Martin v. Brevard County Pub. Schs., 543 F.3d 1261, 1265 (11th

Cir. 2008).

      Summary judgment shall be granted if the movant shows that there is “no

genuine issue as to any material fact”, such that the movant is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(a). Summary judgment should be entered

against a party who fails to make a showing sufficient to establish the existence of

an essential element of its case, and on which it bears the burden of proof at trial.

Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996). “Genuine

disputes are those in which the evidence is such that a reasonable jury could return

a verdict for the non-movant.” Id. (internal quotation marks omitted). Factual

issues must have a real basis in the record to be considered genuine. Mere

conclusions and unsupported factual allegations are insufficient to defeat a

summary judgment motion. Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.

2005).

      In relevant part, Title VII prohibits an employer from discriminating against

an individual on the basis of that individual’s race. 42 U.S.C. § 2000e-2(a)(1). To

establish a prima facie case of race discrimination under Title VII, an employee

must prove (1) that he is a member of a racial minority; (2) that he was subjected to

an adverse employment action; (3) that his employer treated similarly situated




                                           3
              Case: 12-11123     Date Filed: 02/08/2013    Page: 4 of 8

employees outside his classification more favorably; and (4) that he was qualified

for the job. Holifield v. Reno, 115 F.3d 1555, 1561-62 (11th Cir. 1997).

      The FMLA affords an eligible employee twelve weeks of unpaid leave in

any one-year period because of a serious health condition that renders the

employee incapable of performing the functions of his position. 29 U.S.C.

§ 2612(a)(1)(D). To prove a claim of FMLA retaliation, “an employee must show

that his employer intentionally discriminated against him for exercising an FMLA

right.” Martin, 543 F.3d at 1267. Absent direct evidence of retaliatory intent, an

employee must establish his prima facie case by showing that “(1) he engaged in

statutorily protected activity, (2) he suffered an adverse employment decision, and

(3) the decision was causally related to the protected activity.” Id. at 1268.

      Once an employee has established his prima facie case for either an FMLA

retaliation claim or race discrimination claim, the employer must articulate a

legitimate, nondiscriminatory reason, for its adverse employment action. Martin,

543 F.3d at 1268; Holifield, 115 F.3d at 1564. If the employer does so, then the

employee must demonstrate that the employer’s proffered reason was pretextual.

Martin, 543 F.3d at 1268; Holifield, 115 F.3d at 1565.

      Jerome has not shown that the district court erred in granting Crestline

summary judgment. Jerome’s assertions that the district court never ruled on his

objection to Crestline’s counsel’s “illegal” representation and that Crestline failed


                                          4
              Case: 12-11123     Date Filed: 02/08/2013    Page: 5 of 8

to properly respond to his requests for admissions simply find no support in the

record. Jerome’s remaining arguments for summary judgment error are also

without merit. In regard to his race discrimination claim, Jerome does not address

either his prima facie case or the district court’s conclusion that he did not show

either that Crestline treated similarly situated employees outside his classification

more favorably or that he was qualified for his former position. Although Jerome

seems to argue that Crestline’s reason for not reinstating him was pretextual,

insofar as Jerome did not establish his prima facie case, the burden did not shift to

Crestline to advance a legitimate, nondiscriminatory reason for its adverse

employment action. Cf. Holifield, 115 F.3d at 1564-65. Furthermore, we conclude

from the record that the district court did not err in granting Crestline summary

judgment on Jerome’s FMLA retaliation claim because Jerome failed to present

any evidence showing a causal relationship between his termination and the

exercise of his FMLA rights. See 29 U.S.C. § 2615; Martin, 543 F.3d at 1268.

                                          II.

      Jerome next argues that the district court abused its discretion in denying his

second motion to alter or amend judgment pursuant to Fed.R.Civ.P. 59(e) because

he presented evidence that, although Crestline refused to allow him to resume work

part-time in his former management position, Crestline offered part-time positions.




                                          5
              Case: 12-11123     Date Filed: 02/08/2013   Page: 6 of 8

Additionally, Jerome makes reference to his first Rule 59(e) motion, but he does

not offer any substantive argument concerning the motion.

      “We review the denial of a motion to alter or amend a judgment under Rule

59(e) for abuse of discretion.” Shuford v. Fid. Nat’l Prop. & Cas. Ins. Co., 508

F.3d 1337, 1341 (11th Cir. 2007). Although we read briefs filed by pro se litigants

liberally, “issues not briefed on appeal by a pro se litigant are deemed abandoned.”

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      A motion to alter or amend a judgment under Rule 59(e) must be filed no

later than 28 days after the entry of the judgment. Fed.R.Civ.P. 59(e). The only

grounds for granting a motion to alter or amend judgment are new evidence or

manifest errors of law or fact. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007).

      We conclude from the record that Jerome has abandoned any issue on appeal

concerning his first Rule 59 motion by failing to offer any argument as to that

motion. See Timson, 518 F.3d at 874. Additionally, the district court properly

denied Jerome’s second Rule 59 motion as untimely because it was filed more than

two years after the final judgment in his case. See Fed.R.Civ.P. 59(e).

                                        III.

      Jerome’s final argument on appeal is that the district court abused its

discretion in denying his motion for “permissive intervention,” which we construe


                                         6
               Case: 12-11123     Date Filed: 02/08/2013    Page: 7 of 8

as a motion for the district court judge to recuse pursuant to 28 U.S.C. § 455(a).

Jerome asserts that district court judge’s decisions in his case indicated that the

judge was biased against Jerome.

      We review for an abuse of discretion a district court judge’s refusal to recuse

pursuant to § 455(a). Diversified Numismatics, Inc. v. City of Orlando, 949 F.2d

382, 384-85 (11th Cir. 1991). The relevant inquiry under § 455(a) is “whether an

objective, disinterested, lay observer fully informed of the facts underlying the

grounds on which recusal was sought would entertain a significant doubt about the

judge’s impartiality.” Id. at 385 (internal quotation marks omitted). Generally,

absent a showing of pervasive bias and prejudice, a judge’s rulings in the same or a

related case may not serve as the basis for a recusal motion. McWhorter v. City of

Birmingham, 906 F.2d 674, 678 (11th Cir. 1990).

      We conclude that the district court did not abuse its discretion in denying

Jerome’s motion because Jerome has not shown that a lay observer would have any

doubt regarding the judge’s impartiality. See Diversified Numismatics, Inc., 949

F.2d at 385. In particular, Jerome has simply cited to the district court’s

unfavorable rulings in his case, which is insufficient to serve as a basis for a

recusal motion. See McWhorter, 906 F.2d at 678.




                                           7
             Case: 12-11123     Date Filed: 02/08/2013   Page: 8 of 8

      For the aforementioned reasons, we affirm the district court’s grant of

summary judgment and its order denying Jerome’s motion to alter or amend

judgment and his motion for permissive intervention.

      AFFIRMED.




                                         8